219 F.3d 649 (7th Cir. 2000)
James Hunt, et al., Plaintiffs-Appellants,v.City of Markham, Illinois, Defendant-Appellee.
No. 99-1331
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 2000Decided July 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 5620--Charles P. Kocoras, Judge.[Copyrighted Material Omitted]
Before Posner, Chief Judge, and Flaum and Ripple,  Circuit Judges.
Posner, Chief Judge.


1
Four white police officers  sued the City of Markham, a Chicago suburb,  charging racial and age discrimination in  violation of 42 U.S.C. sec. 1981 and the Age  Discrimination in Employment Act, respectively,  and they now appeal from the grant of summary  judgment for the defendant and the resulting  dismissal of their suit. Unlike most "reverse  discrimination" suits, this one does not arise  out of efforts to redress historic injustices or  mitigate racial tensions; it charges naked  discrimination by a municipal government that is  controlled by blacks, who are a majority of the  local population. The mayor is black, as is a  majority of the city council, over which he  presides, and as are all the members of the board  of fire and police commissioners, whom he  appoints.


2
Construed as favorably to the plaintiffs as the  record permits, which is the proper standard when  evaluating the grant of summary judgment in favor  of the defendant, the facts are as follows.  During a period stretching from 1993 to sometime  after this suit was filed in 1997, the mayor and  other black officials made repeated racist and  "ageist" comments to or about the plaintiffs,  such as that the city needed "to get rid of all  the old white police officers" and--to one of the  plaintiffs--"when are you going to quit so we can  bring these young black men up?"; "it is the  blacks' turn to self-govern in Markham, and if  you are white, get out"; "it is our turn; you are  the minority now; you lost, you might as well  move out; we don't owe you nothing." Once when  the mayor said at a city council meeting, "they  are not worth anything" (referring to the three  plaintiffs, all but Barron, who hold supervisory  positions in the police department), one council  member asked him, "Are you saying this because  they are white, Mr. Mayor?" He replied, "Maybe I  am." There were a number of such comments, and  the defendant's argument that only the four  comments listed in the complaint, before pretrial  discovery brought others to light, could be  considered in deciding whether to grant summary  judgment is frivolous. The defendant does not  argue, however--which would also be frivolous--  that the City of Markham is not legally  responsible for the discriminatory actions of the  mayor, city council, and board of fire and police  commissioners; for they are the city government.  See, e.g., McMillian v. Monroe County, 520 U.S.  781, 784-85 (1997); Pembaur v. City of  Cincinnati, 475 U.S. 469, 480-84 (1986); West v.  Waymire, 114 F.3d 646, 652 (7th Cir. 1997); Dill  v. City of Edmond, 155 F.3d 1193, 1210-11 (10th  Cir. 1998).


3
Hunt and Clayton presented evidence that they  were denied raises in 1996 and 1997 on account of  their race and age; Barron that he was denied a  temporary promotion to sergeant for similar  reasons; and Gordon that he was constructively  discharged when he quit after being told by the  chief of police that he would never perform up to  the mayor's expectations. The district court  rejected Hunt and Clayton's claim on two grounds that none of the derogatory comments was  contemporaneous with the action of the city  council in denying Hunt and Clayton raises or was  shown to have influenced the council's action,  and that the two were denied raises because of  the city's parlous financial situation, as were  all other nonunion employees of the city. The  defendant adds a third ground--that the denial of  a raise is not an adverse employment action for  which relief can be granted in a federal suit.


4
The district court overread language in a number  of our cases to the effect that "stray remarks"  of a derogatory character are not evidence of  actionable discrimination. E.g., Cullen v. Olin  Corp., 195 F.3d 317, 323 (7th Cir. 1999); Cianci  v. Pettibone Corp., 152 F.3d 723, 727 (7th Cir.  1998); Bahl v. Royal Indemnity Co., 115 F.3d  1283, 1293 (7th Cir. 1997); Rush v. McDonald's  Corp., 966 F.2d 1104, 1116 (7th Cir. 1992). All  that these cases hold--all that they could hold  and still make any sense--is that the fact that  someone who is not involved in the employment  decision of which the plaintiff complains  expressed discriminatory feelings is not evidence  that the decision had a discriminatory  motivation. That is simple common sense. It is  different when the decision makers themselves, or  those who provide input into the decision,  express such feelings (1) around the time of, and  (2) in reference to, the adverse employment  action complained of. E.g., Bellaver v. Quanex  Corp., 200 F.3d 485, 493 (7th Cir. 2000); Pitasi  v. Gartner Group, Inc., 184 F.3d 709, 714-15 (7th  Cir. 1999); Bahl v. Royal Indemnity Co., supra,  115 F.3d at 1293; Cheek v. Peabody Coal Co., 97  F.3d 200, 203 (7th Cir. 1996); Stone v. Autoliv  ASP, Inc., 210 F.3d 1132, 1140 (10th Cir. 2000);  Vance v. Union Planters Corp., 209 F.3d 438, 442  (5th Cir. 2000). For then it may be possible to  infer that the decision makers were influenced by  those feelings in making their decision. This is  such a case. Although the mayor does not vote at  meetings of the city council, he recommends  actions to them, including the denial of the  raises sought by these two plaintiffs. Emanating  from a source that influenced the personnel  action (or nonaction) of which these plaintiffs  complain, the derogatory comments became evidence  of discrimination, as in such cases as Wichmann  v. Board of Trustees, 180 F.3d 791, 801-02 (7th  Cir. 1999) (per curiam), remanded for  reconsideration on other grounds, 120 S. Ct. 929  (2000), and Sheehan v. Donlen Corp., 173 F.3d  1039, 1044 (7th Cir. 1999).


5
There was also, it is true, evidence that the  city could not afford raises not required by its  union contracts; and Hunt and Clayton (also  Gordon), being supervisors, were not covered by  such a contract. Yet they did receive a raise in  1998--after this suit was filed--even though the  city's financial situation had not improved.  And  they presented evidence that some black supervisors received not only raises, but also tuition reimbursements and free use of city cars, which they did not, during the years in which they were denied raises.


6
The evidence that we have summarized created a  triable issue of whether, but for the plaintiffs'  race, they would have received raises or perks,  or both, in 1996 and 1997. But this brings into  view the third ground for the grant of summary  judgment against Hunt and Clayton--that the  denial of a raise (and we suppose a fortiori the  denial of perks) is not an "adverse employment  action." This term is found in innumerable cases  interpreting the federal employment  discrimination statutes, such as the Age  Discrimination in Employment Act, 29 U.S.C.  sec.sec. 621 et seq., the Americans with  Disabilities Act, 42 U.S.C. sec.sec. 12101 et  seq., and Title VII of the Civil Rights Act of  1964, 42 U.S.C. sec.sec. 2000e et seq. See, e.g.,  Conley v. Village of Bedford Park, No. 215 F.3d 703, 708-09 (7th Cir. 31, 2000);  Tarshis v. Riese Organization, 211 F.3d 30, 35  (2d Cir. 2000); Spears v. Missouri Dept. of  Corrections & Human Resources, 210 F.3d 850, 853  (8th Cir. 2000) (distinguishing between  "tangible" and "minor" changes in working  conditions). But the plaintiffs' suit, so far as  it alleges racial rather than age discrimination,  is bottomed instead on 42 U.S.C. sec. 1981, a  Reconstruction-era statute that forbids  contractual discrimination in general rather than  employment discrimination in particular. We  attach no weight to this point, however, because  the plaintiffs have failed to argue that there is  any relevant difference between section 1981 and  the ADEA (the two statutes on which their suit is  based), and because the cases, since the  amendment to section 1981 that superseded  Patterson v. McLean Credit Union, 491 U.S. 164  (1989); see Harrington v. Harris, 118 F.3d 359,  367 n. 8 (5th Cir. 1997), treat the statutes as  completely interchangeable. E.g., Johnson v. City  of Fort Wayne, 91 F.3d 922, 940 (7th Cir. 1996);  Johnson v. University of Cincinnati, 215 F.3d 561, 571 and n. 5 (6th Cir. Jun. 1,  2000); Hughes v. Ortho Pharmaceutical Corp., 177  F.3d 701, 704 (8th Cir. 1999); Stewart v.  Rutgers, The State University, 120 F.3d 426, 432  (3d Cir. 1997); Harrington v. Harris, supra, 118  F.3d at 366-68.


7
The idea behind requiring proof of an adverse  employment action is simply that a statute which  forbids employment discrimination is not intended  to reach every bigoted act or gesture that a  worker might encounter in the workplace. E.g.,  Faragher v. City of Boca Raton, 524 U.S. 775,  787-88 (1998); Oncale v. Sundowner Offshore  Services, Inc., 523 U.S. 75, 81 (1998); Harris v.  Forklift Systems, Inc., 510 U.S. 17, 21 (1993);  Savino v. C.P. Hall Co., 199 F.3d 925, 933 (7th  Cir. 1999); Williams v. Bristol-Myers Squibb Co.,  85 F.3d 270, 274 (7th Cir. 1996). The language of  the statutes is consistent with such an  understanding. They forbid discrimination in  wages, benefits, working conditions, and other  terms and conditions of employment. E.g., Title  VII, 42 U.S.C. sec. 2000e-2(a)(2); Age  Discrimination in Employment Act, 29 U.S.C. sec.  623(a)(1); Americans with Disabilities Act, 42  U.S.C. sec. 12112(a); 42 U.S.C. sec. 1981(b) as  amended by the Civil Rights Act of 1991. Hence  the cases that hold that workplace sexual  harassment is not actionable unless the  harassment is so severe that it can be said to  have altered the plaintiff's working conditions.  E.g., Faragher v. City of Boca Raton, supra, 524  U.S. at 786; Burlington Industries, Inc. v.  Ellerth, 524 U.S. 742, 752 (1998); Harris v.  Forklift Systems, Inc., supra, 510 U.S. at 21;  Silk v. City of Chicago, 194 F.3d 788, 804 (7th  Cir. 1999).


8
The defendant's best case on the meaning of  adverse employment action is Miller v. American  Family Mutual Ins. Co., 203 F.3d 997, 1006 (7th  Cir. 2000), which held that the denial of a bonus  was not such an action within the meaning of  Title VII. See also Rabinovitz v. Pena, 89 F.3d  482, 488-89 (7th Cir. 1996); Harrington v.  Harris, supra, 118 F.3d at 366. Since a bonus is  like a raise, the defendant asks us to rule that  the denial of a raise cannot be an adverse  employment action either. But there is a  difference between a bonus and a raise. Bonuses  generally are sporadic, irregular, unpredictable,  and wholly discretionary on the part of the  employer. Raises are the norm for workers who  perform satisfactorily. When there is inflation,  raises are necessary to keep the worker's wages  from falling in real terms. The rate of inflation  in the United States is no longer high, but it is  positive, so that denying a raise to an employee  means cutting his wage in real terms. And raises  are the norm quite apart from inflation. They  reward the increased productivity that comes with  experience on the job, satisfy expectations for a  rising standard of living, and combat the "last  period" problem (the incentive for a worker to  slack off as he approaches retirement) by making  it costly to the worker to be fired (because he  will lose a wage made generous by steady raises).


9
A bonus, too, is an incident of the employment  relation, rather than something unrelated to it,  something only adventitiously connected with the  workplace. But the denial of a bonus is  inherently ambiguous, as well as less damaging to  the employee because he didn't count (or at least  should not have counted) on it. Problems of proof  and the principle de minimis non curat lex  combine to place such denials beyond the reach of  the employment discrimination statutes, or so at  least our cases hold. The denial of a raise is  more likely to reflect invidious motivation than  the denial of a bonus, after alternative  explanations based on the worker's performance or  the employer's financial situation are excluded--  and there is evidence here, as we have seen, that  may exclude them. We conclude that the "bonus"  rule of Miller does not extend to raises. See  also Gupta v. Florida Bd. of Regents, 212, F.3d 571, 590 (11th Cir. May 17,  2000); Gumbhir v. Curators of University of  Missouri, 157 F.3d 1141, 1144 (8th Cir. 1998).


10
As for plaintiff Barron, the defendant points  out that he flunked the test for sergeant the  only three times that he took it. This would be  dispositive if he were seeking a permanent  promotion to sergeant, but he is not; he is  seeking a temporary promotion, with the raise  that would come automatically with it. The denial  of a promotion is an adverse employment action,  see, e.g., Burlington Industries, Inc. v.  Ellerth, supra, 524 U.S. at 761; Ribando v.  United Airlines, Inc., 200 F.3d 507, 511 (7th  Cir. 1999); Wallace v. SMC Pneumatics, Inc., 103  F.3d 1394, 1397 (7th Cir. 1997); Allen v.  Michigan Dept. of Corrections, 165 F.3d 405, 410  (6th Cir. 1999), and the defendant does not argue  that the denial of a temporary promotion is like  denying a bonus. It is not. Some of the temporary  promotions to sergeant made by the City of  Markham have lasted as long as five years.


11
A temporary promotion does not require passing  the sergeant's test--or anything else. The city  gave such a promotion to a black patrolman after  he was released from prison for having, while a  police officer, violated the civil rights of a  resident of Markham. It is a triable issue  whether Barron's "offense" of failing the  sergeant's test three times was worse, and if it  is not, an inference of racial discrimination  from the derogatory comments that litter the  record would not be unreasonable.


12
That leaves only the question whether Gordon was  constructively discharged. The term "constructive  discharge" refers to the situation in which an  employer, without firing an employee, makes his  working conditions so miserable that it drives  him to quit. See, e.g., Tutman v. WBBM-TV,  Inc./CBS, Inc., 209 F.3d 1044, 1050 (7th Cir.  2000); Simpson v. Borg-Warner Automotive, Inc.,  196 F.3d 873, 877 (7th Cir. 1999); Spears v.  Missouri Dept. of Corrections & Human Resources,  supra, 210 F.3d at 854. The defendant argues that  since Gordon was treated no worse than Hunt and  Clayton, and they haven't resigned, the  conditions couldn't have been that bad for  Gordon. That is a non sequitur. Just as a person  who is totally disabled in a medical and legal  sense may nevertheless work, out of desperation,  Jones v. Shalala, 21 F.3d 191, 192-93 (7th Cir.  1994), so a person may out of desperation or  simple stubbornness cling to his job despite  provocations that would cause the average person  to quit in disgust. A person who is told  repeatedly that he is not wanted, has no future,  and can't count on ever getting another raise  would not be acting unreasonably if he decided  that to remain with this employer would  necessarily be inconsistent with even a minimal  sense of self-respect, and therefore intolerable.  We are mindful of Smith v. Bath Iron Works Corp.,  943 F.2d 164, 167 (1st Cir. 1991), which suggests  without quite holding that no claim of  constructive discharge can be lodged if the  employee did not actually quit, but it does not  appear to have been argued there that  extraordinary circumstances may have held the  employee (in this case Hunt and Clayton) to his  job who otherwise would have been reasonable in  quitting.


13
Reversed.